Burnside, J.
(after stating the case).—In support of the first alleged error, it is contended that there is no Act of Assembly which makes it the duty of the prothonotary to make searches and give certificates of the liens of judgments, and this duty is performed in England by solicitors. In Pennsylvania it has ever been a portion of the duty of a prothonotary; it is an incident to his office as a keeper of the records of the county. The fee bill gives him compensation for searches and for certificates. He is the fit person to make such examinations, and the only person that the common law of the State recognises for that purpose, and responsible for the safe keeping of the records and papers of his office.
' The 'Second question (whether the certificate is such an one as renders him liable on the official bond) is equally plain. [His honour here stated the facts.] The defence is that the prothonotary neglected his duty in not putting the seal of the’ Court to his certificate, and that there is no evidence that he was paid for the search and certificate, Melvin having left the country. If the officer neglected to charge for the search and certificate, which is not very probable, it was his own affair. Omitting a portion of his duty in not putting the seal of his office to the certificate, will not avail him. Our law will not permit him to take the advantage of his own negligence, and enable him by that negligence to mislead others.
The certificate was well calculated to mislead, and being untrue, he is answerable for the injury it caused. It was an official act, and so purported to be; and the case is within the principles ruled in McCaraher v. The Commonwealth, 5 Watts, 21. The law holds public officers to exercise their duties with fidelity, or they will become responsible to the party aggrieved: Work v. Hoffnagle, 1 Yeates, 506.
The judgment is affirmed.